DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply filed 12/30/2021, are acknowledged.  Claims 1, 5-7 and 9-21 are pending. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2020.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitzmann et al. (US 2019/0125581) in view of Li et al. (US 2011/0190623).
Regarding claim 1, Heitzmann et al. teaches an ocular implant “comprising an elongate outer shell (54).”  Abstract.  The outer shell is “shaped to define an interior lumen, and at least a first drug positioned within the interior lumen, wherein the outer shell comprises a biodegradable polymer. The outer shell is preferably tubular or cylindrical in shape” (current claim 6).  See para. [0007].  This would read on “a polymer capsule including an enclosed inner space.”  Further, “the elongate outer shell comprises one or more orifices positioned near a distal end of the outer shell, wherein the orifices are configured to control elution of the drug.”  Para. [0012].  This read on “a wall of the polymer capsule includes one or more layers of porous polymer sheets,” “a dimension of the payload (i.e., drug) is smaller than a dimension of the pores,” and “the porous polymer sheet include a plurality of pores.”  Heitzmann et al. also teaches that “[t]he diameter of such elution regulating features is configured to be sufficiently large to allow passage of protein drug molecules.  In several embodiments, these features are at least about 
Heitzmann et al. does not teach “wherein each of the plurality of particle includes: a lipid shell; drug within the lipid shell; and one or more photothermal agents.”
Li et al. teaches “thermally-activatable liposomal compositions and methods for their use in formulation and administration of therapeutic, prophylactic, and diagnostic agents.”  Abstract.  The agent “may be encapsulated within one or more liposomes or liposome particles for delivery.”  Para. [0162].  The liposomes of the present invention will preferably have an average diameter of about 10 nm to 10 µm, more preferably from about 50 nm to about 1µm . . . the liposomes may be substantially larger than those dimensions, even up to an including liposomes having an average diameter of about 1 μm, about 2 μm, about 3 μm, about 4 μm, or even about 5 μm or more.”  Para. [0056].  Li et al. also teaches that the composition “may optionally be encompassed within a nanoparticle, a microparticle, a nanocapsule, a microcapsule, a nanosphere, a microsphere or a combination thereof.”  Para. [0057].
Li et al. does not teach “one or more photothermal agents.”  However, Li et al. claims a method of providing an effective amount of the composition comprising a population of liposomes under a condition effective to release the active ingredient.  See claim 42 of Li et al.  The method may use photothermal therapy.  This would imply the use of photothermal agents. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Heitzmann et al. and Li et al. to incorporate a liposomal composition in the ocular implant, and thereby arrive at the instant claims.  In this instance, the rationale to combine the references would be a matter of combining prior art elements according to known methods to yield predictable results.  Considering that 
Regarding claim 7, Heitzmann et al. teaches poly(glycoli acid-co-lactic acid) or polycaprolactone.  See para. [0107].

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitzmann et al. (US 2019/0125581) in view of Li et al. (US 2011/0190623) and Vitaliano et al. (US 2017/0021040).
Regarding claim 1, Heitzmann et al. teaches an ocular implant “comprising an elongate outer shell (54).”  Abstract.  The outer shell is “shaped to define an interior lumen, and at least a first drug positioned within the interior lumen, wherein the outer shell comprises a biodegradable polymer. The outer shell is preferably tubular or cylindrical in shape” (current claim 6).  See para. [0007].  This would read on “a polymer capsule including an enclosed inner space.”  Further, “the elongate outer shell comprises one or more orifices positioned near a distal end of the outer shell, wherein the orifices are configured to control elution of the drug.”  Para. [0012].  This read on “a wall of the polymer capsule includes one or more layers of porous polymer sheets,” “a dimension of the payload (i.e., drug) is smaller than a dimension of the pores,” and “the porous polymer sheet include a plurality of pores.”  Heitzmann et al. also teaches that “[t]he diameter of such elution regulating features is configured to be sufficiently large to allow 
Heitzmann et al. does not teach “wherein each of the plurality of particle includes: a lipid shell; drug within the lipid shell; and one or more photothermal agents.”
Li et al. teaches “thermally-activatable liposomal compositions and methods for their use in formulation and administration of therapeutic, prophylactic, and diagnostic agents.”  Abstract.  The agent “may be encapsulated within one or more liposomes or liposome particles for delivery.”  Para. [0162].  The liposomes of the present invention will preferably have an average diameter of about 10 nm to 10 µm, more preferably from about 50 nm to about 1µm . . . the liposomes may be substantially larger than those dimensions, even up to an including liposomes having an average diameter of about 1 μm, about 2 μm, about 3 μm, about 4 μm, or even about 5 μm or more.”  Para. [0056].  Li et al. also teaches that the composition “may optionally be encompassed within a nanoparticle, a microparticle, a nanocapsule, a microcapsule, a nanosphere, a microsphere or a combination thereof.”  Para. [0057].
Li et al. does not teach “one or more photothermal agents.”  However, Li et al. claims a method of providing an effective amount of the composition comprising a population of liposomes under a condition effective to release the active ingredient.  See claim 42 of Li et al.  
	Neither Heitzmann et al. nor Li et al. teach a gold nanorod.
Vitaliano et al. teaches “hollow polymer capsules filled with substances to be delivered.  In one or more types of encapsulating elements are impregnated with noble, alkali, and or other suitable metal nanoparticles so that absorption of light damages the walls of the encapsulating elements, thus releasing their contents.”  Para. [0051].  Vitaliano et al. also teaches that 


(current claim 8).  Para. [0050].  This would read on “a plurality of particle within the enclosed inner space wherein each of the plurality of particles includes a shell; payload within the shell; and one or more photothermal agents on a surface of the shell.”
	Regarding claim 5, Vitaliano et al. teaches that “in the art, DNA has been bound to lipid-stabilized gold nanorods.  Upon resonant illumantion, the nanorods transformed into spheres and the DNA was released.”  Para. [0049].  Vitaliano et al. also teaches that “[a]nother embodiment approach uses bio-nanoparticles conjugated to gold nanorods.”  Para. [0054].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Heitzmann et al., and Li et al. to incorporate a liposomal composition in the ocular implant, and thereby arrive at the instant claims.  In this instance, the rationale to combine the references would be a matter of combining prior art elements according to known methods to yield predictable results.  Considering that both references related to targeted and/or controlled release of a drug, to wit, Heitzmann et al. teaches directed and/or controlled release to the eye using an implant and Li et al. teaches a liposomal composition for controlled release of a drug at a targeted site, a skilled artisan could have combined the elements as claimed by known methods and each element, in combination, would be expected to perform the same function it does separately.  Further, it would have been prima facie obvious to one a skilled artisan prior to the effective filing date of the invention to also incorporate the plasmon resonant gold-coated liposome as taught by Vitaliano to use in prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  
Regarding claim 7, Heitzmann et al. teaches poly(glycoli acid-co-lactic acid) or polycaprolactone.  See para. [0107].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitzmann et al. (US 2019/0125581) in view of Li et al. (US 2011/0190623) and Vitaliano et al. (US 2017/0021040) as applied to claims 1 and 5-7 above, and further in view of Sidman (U.S. Patent No. 4,450,150).
Teachings of Heitzmann et al., Li et al. and Vitaliano et al. are discussed above.  Additionally they teach the use of buffers.  See e.g., para. [0043] of Li et al, para. [0193] of Heitzmann et al., and para. [0323] of Vitaliano et al.
The references do not expressly teach wherein the enclosed inner space is filled with the plurality of particles and a saline buffer solution.
 Sidman teaches “[a]n implantable drug deliver depot comprising a hydrophilic poly(glutamic acid-co-ethyl glutamate) structure having one or more substances, e.g., drugs and/or diagnostic agents physically contained therein.”  Abstract.  “Among the preferred configurations for the depots are rods and close-end capsules.”  According to Sidman, 
When a capsule depot is constructed by inserting a drug core into a preformed casing, it may be desirable to prefill the casing with a suspending agent to ensure initial drug-casing contact and hence a rapid attainment of the desired drug release rate. This pretreatment ensures contact between the core and casing and thus in effect eliminates waiting for body fluid to enter the capsule to set up the condition necessary for the drug to permeate through the capsule walls. Among the liquids which may be used as suspending agents are physiologically acceptable oils, e.g., sesame oil, water and physiologically- balanced saline solutions

Col. 12, lines 25-37.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further combine the teachings of Sidman and reach the instant claim.   Here, one of ordinary skill would find teaching and motivation from Sidman to modify combination of Heitzmann et al., Li et al. and Vitaliano et al. as to incorporate saline to achieve the purposes that doing so provides as taught by Sidman.  An ordinarily skilled artisan would have had a reason expectation of success because the references teach implantable biodegradeable drug delivery capsules.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618